                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FARM LABOR ORGANIZING                     )
COMMITTEE, et al.,                        )
                                          )
                     Plaintiffs,          )
                                          )
                     v.                   )       1:17CV1037
                                          )
JOSHUA STEIN,                             )
                                          )
                     Defendant.           )

                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on May 17, 2019, was served on the parties in this

action. (ECF Nos. 75, 76.) The North Carolina Farm Bureau Federation, Inc., a proposed

intervenor in this matter, filed objections to the Magistrate Judge’s Recommendation. (See

ECF No. 77.) The Court has appropriately reviewed the Magistrate Judge’s Recommendation

and has made a de novo determination in accord with the Magistrate Judge’s Recommendation.

The Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Motion for Reconsideration by North

Carolina Farm Bureau Federation, Inc., (ECF No. 64), is DENIED.

       This, the 18th day of June 2019.


                                          /s/ Loretta C. Biggs
                                          United States District Judge
